                                               United States Attorney
                                               Northern District of California



                                                 11th Floor, Federal Building            (415)436-7200
                                                 450 Golden Gate Ave., Box 36055
                                                 San Francisco, CA 94102-3495       FAX: (415)436-7234




                                              February 21, 2020

Via Email

Martin Sabelli
msabelli@sabellilaw.com

And other counsel

       Re:      United States v. Nelson et al., CR 17-0533 EMC

                                 Preliminary Expert Disclosure

Dear Counsel:

        Please take notice that the government will seek to introduce two gang experts to describe
the enterprise and the VICAR motive in this case. One of the experts will discuss the common
symbols, terms, and territory of the Sonoma County Hells Angels (HASC). That expert is
Brandon Austin of the Ada County Sheriff’s Office, Boise, Idaho (formerly a Sergeant with the
Sonoma County Sheriff’s Office, Santa Rosa, California).

        Officer Austin’s testimony will be based on the training and experience detailed in his
CV, which is attached. Officer Austin’s testimony will be based on discussions with other
investigators, review of the results of those investigations, including communications among
Hells Angels members. It will be based on what he learned through his participation in the
execution of at least six search warrants on residences of Hells Angels members and two Hells
Angels clubhouses—those of HASC and the Fresno charter. It will be based on his review of
Hells Angels-produced literature, including materials seized during those searches and material
found in possession of HASC members. It will be based on his interactions with Hells Angels
members, prospects, hangarounds, and associates, including members of motorcycle clubs that
are connected to HASC. It will be based on his observations of many HASC events, including
runs, fundraisers, parties, and meetings.

       The government anticipates that Officer Austin will offer the following opinions:




United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Brandon Austin                        1
                                          HASC Symbols

        1.      HASC has a set of common symbols, frequently displayed on a vest or jacket,
referred to as a “cut.” This is also sometimes referred to as a “3 piece,” as it features three key
symbols on the back in the form of patches. They include the words “Hells Angels” on the top,
the “Death’s Head” symbol in the middle, and a curved location “rocker” on the bottom. The
location rocker identifies a specific territory claimed by the Hells Angels. In the case of HASC,
the bottom rocker is “California.”1

       2.     The Death’s Head is a central symbol for HASC. It is considered to be the
property of HASC and the Hells Angels in general. Authorization to use it is extended to
members and can be recalled at any time. Only members of the Hells Angels, such as HASC
members, are authorized to possess or display the words “Hells Angels” and the Death’s Head.

        3.      Cuts may sometimes display “side rockers,” which are curved patches placed on
the side of the vest or jacket. Frequently, side rockers refer to different location than the territory
claimed through the location rocker on the back. Display of a side rocker with a location is a
means of signaling a close connection to the Hells Angels charter in that location.

        4.      A cut also has patches in the front. These are smaller in size and rectangular.
They are either red and white or black and white. The red and white patches often designate the
specific charter within the location claimed in the bottom rocker on the rear. For HASC
members, their cuts have a “California” bottom rocker in the rear and a “Sonoma Co” patch in
the front. Front patches can also indicate status within the chapter, such as the offices of
President, Vice President, Sergeant at Arms, Treasurer, etc. Black and white patches can refer to
status within the Hells Angels that has been earned. These include “Filthy Few,” “Dequaillo,”
and others. SS-style twin lightning bolts are sometimes paired with the “Filthy Few” patch.


1
        The basis for Officer Austin’s testimony about HASC symbols includes his experience
investigating Outlaw Motorcycle Gangs such as the HASC. In the course of those investigations,
he has attended a number of events at which members of the HASC were present, including
Poker Runs and St. Patrick’s Day Runs, and during which he had the opportunity to personally
observe HAMC symbols, cuts, and patches. While working as a Sergeant on the Multi-Agency
Gang Enforcement Team (MAGNET) between 2014 and 2016, Officer Austin drove to the
HASC clubhouse on a (at least) weekly basis. On those occasions, he sometimes interacted with
HASC members, and had the opportunity to personally observe HAMC symbols, including the
Filthy Few patch, pins displaying ballpeen hammers, and the Young Guns patch. In addition,
Officer Austin has reviewed documents produced by and about the HAMC, including Hell’s
Angel: The Life and Times of Sonny Barger and The Hell’s Angels Motorcycle Club by Sonny
Barger and No Angel: My Harrowing Undercover Journey to the Inner Circle of the Hells Angels
by Jay Dobyns. In addition, Officer Austin has reviewed HAMC rulebooks, such as the one
produced at EXPERT-00000365 – EXPERT-00000395, which state that only Hells Angels
members can possess Hells Angels paraphernalia or ride a motorcycle with Hells Angels insignia
(see, e.g., EXPERT-00000370). In addition, Officer Austin has reviewed the Hells Angels 50th
Year Anniversary Book produced by the Oakland Charter of the Hells Angels, which displays
HAMC symbols, mottos, and songs.


United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Brandon Austin                     2
        5.       Cuts may contain other symbols as well. Among these are the “1%” symbol and
images of ball peen hammers. The 1% indicates that HASC members do not obey laws and
cultural norms, unlike the 99% of motorcyclists who do. It signals that HASC members will live
as they see fit and are outside the constraints that govern the regular motorcycling public. This is
connected to the image of HASC and the Hells Angels as an “outlaw” motorcycle club. Hells
Angels and HASC members consider themselves to be pioneers in the outlaw motorcycle club
movement. They are proud of this status and seek to maintain their prominence within it.2

       6.     Ball peen hammer imagery is meant to display the image of a weapon. Ball peen
hammers are often used for metal work and could be used to work on motorcycles. Individuals
found in possession of such hammers could claim that it is simply a tool used for motorcycle
maintenance, but it is really used as a weapon.3

        7.      Some HASC members also display the term “Young Guns” on their cuts. This
refers to the fact that in the recent past, HASC had a number of younger members.4

       8.      Other symbols associated with HASC include the letters “AFFA,” which stands
for “Angels Forever; Forever Angels.” Reference to the number 81 is also common, which
denotes “H”—the eighth letter of the alphabet, and “A”—the first letter. Similarly, references to
the “Red and White” are common, which indicates the colors claimed by the Hells Angels.
Because non-members cannot use the Hells Angels name or the Death’s Head symbol,
individuals seeking to demonstrate affiliation with HASC will use these latter symbols, using the
number 81 or using the phrase “support your local Red and White” or something equivalent.
Materials with 81 or “Red and White” are frequently sold to the public at HASC events to
generate funds for the organization. 5

       9.     HASC members are expected to display their cuts at HASC and other Hells
Angels functions. The purpose of displaying the cut is to promote the reputation of HASC. It is


2
       The basis for Officer Austin’s testimony about the meaning of the HAMC symbols
includes his experience investigating and personally observing HASC members at their
clubhouse and at events, and his review of documents produced by and about the Hells Angels,
including Hell’s Angel: The Life and Times of Sonny Barger and The Hell’s Angels Motorcycle
Club by Sonny Barger.
3
     The basis for Officer Austin’s testimony is his personal observation of Hells Angels
members wearing pins displaying ball peen hammers, as well as members carrying ball peen
hammers on their motorcycles.
4
       The basis for Officer Austin’s testimony is his personal observation of HASC members
with “Young Guns” on their cuts.
5
        The basis for Officer Austin’s testimony is his personal observation of flyers, posters, and
other displays using symbols or phrases such as AFFA, “Red and White,” and “81.” These
phrases have been used, for example, on advertisements for fundraisers.


United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Brandon Austin                 3
a sign that Hells Angels are present, that it is safe to show these symbols because they control the
territory. By contrast, HASC members who are in public may not display the Hells Angels
symbols if they are without Hells Angels support or if there is a history of attacks against Hells
Angels in the area.6

       10.     Any actual or perceived disrespect to the cut or the HASC symbols on it is
expected to be met with violence. Violence to address disrespect or perceived disrespect to
HASC, the Hells Angels, or their symbols is celebrated by members.7

       11.      HASC symbols are displayed in other ways in addition to on members’ cuts.
HASC members’ motorcycles often display the words “Hells Angels,” the death’s head symbol,
and other Hells Angels-related symbols. 8

        12.     Tattoos are another way in which HASC members demonstrate their connection
to the organization. It is common for HASC members to have Hells Angels symbols tattooed on
their bodies, such as the words “Hells Angels” and the Death’s Head. Because the “Hells
Angels” term and the Deaths Head are considered to be the property of HASC, members who are
removed from the organization have their Hells Angels tattoos covered up or removed once they
lose their status as members.9
                                           HASC Terms

        13.     The term “Hang Around” refers to an associate of the club, a person who provides
labor-related tasks, such as working at HASC runs and other events. Hangarounds will often
wear clothing or other gear with the 81 and Red and White symbols, indicating his support of the
organization. A hangaround may be interested in becoming an HASC prospect or full member,



6
     The basis for Officer Austin’s testimony is his personal observation of HASC events and
members at the HASC clubhouse, including his observation of HAMC members displaying
HAMC symbols on their motorcycles.
7
        The basis for Officer Austin’s testimony includes his experience investigating and
personally observing HASC members at their clubhouse and at events and his review of
literature about the Hells Angels, including Hell’s Angel: The Life and Times of Sonny Barger
and The Hell’s Angels Motorcycle Club by Sonny Barger and No Angel: My Harrowing
Undercover Journey to the Inner Circle of the Hells Angels by Jay Dobyns.
8
     The basis for Officer Austin’s testimony is his personal observation of HASC events and
members at the HASC clubhouse, including his observation of HASC members displaying
HAMC symbols on their motorcycles.
9
     The basis for Officer Austin’s testimony is his personal observation of HASC events and
members at the HASC clubhouse, including his observation of HASC members with tattoos of
HAMC symbols or phrases.



United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Brandon Austin                 4
but this is not required. Hangarounds have a status that shows a tighter connection with HASC
than members of the general public.10

        14.    The term “Prospect” refers to someone who has been sponsored for membership
by an HASC member. They are individuals who are in a probationary one-year period where
they are assessed for suitability. They are required to participate in more specific HASC
business than hangarounds, such as moving HASC members’ motorcycles, escorting HASC
members in public, participating in HASC events, and other tasks. Prospects are expected to be
at the beck and call of their sponsor member at all times. Prospects are allowed to wear a version
of a cut which has the bottom location rocker. However, prospects are not allowed to wear the
Hells Angels and the Death’s Head rear patches. They are also not allowed to participate in
HASC meetings, which are referred to as “church.”

        15.     The term “Full Patch” refers to a full member of HASC. The person has all the
rights of membership, such as the ability to participate in church, the right to wear a cut with all
three rear patches (thus, “full patch”), the right to use Hells Angels symbols and wear Hells
Angels tattoos, and the right to represent himself in public as a Hells Angel.

       16.     “Puppet Club” is a term used to describe a motorcycle club that is subservient to
the Hells Angels. These clubs are allowed to exist within Hells Angels territory because they
have been given permission to do so by the Hells Angels, and they pay a tax for the ability to do
so. For HASC, puppet clubs include the Rip City Riders and the Ghost Warriors motorcycle
clubs. In addition to paying taxes, puppet club members often perform tasks for the Hells
Angels. For example, the Ghost Warriors have stood guard outside the HASC clubhouse while
the HASC members were inside conducting church.11
                                         HASC Territory

       17.     HASC members are active in Sonoma, Lake, and Mendocino Counties. As Hells
Angels, they are not confined to these counties, however. They travel to areas where other

10
        The basis for Officer Austin’s testimony as to paragraphs 13 and 14 includes his
experience investigating and personally observing HASC members at their clubhouse. On some
of these occasions, he has personally observed prospects or hangarounds standing guard outside
the clubhouse during HASC meetings. In addition, he has interacted with HASC prospects and
hangarounds. In addition, Officer Austin has reviewed internal HAMC documents about
hangarounds and prospects, such as the “Prospect/Hangaround Kit” at HA-00042323 or HAMC
rosters at HADOCS-005193.
11
        The basis for Officer Austin’s testimony includes his experience investigating and
personally observing HASC members at their clubhouse. On some occasions, he saw members
of the Ghost Warriors (who were identifiable because they wore clothing denoting they were
members of the Ghost Warriors) standing guard outside the clubhouse during HASC meetings.
In addition, Officer Austin has reviewed documents showing dues owed by members of Puppet
Clubs.




United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Brandon Austin                      5
chapters operate, and Hells Angels from other areas frequently travel in HASC territory
attending HASC events and meetings or simply visiting.12

        18.     While HASC members are active in Sonoma, Lake, and Mendocino Counties,
they claim authority over the whole state of California through their bottom rocker. Other
motorcycle clubs within Hells Angels territory who wish to display a location bottom rocker on
their own jackets and vests must inform the local Hells Angels chapter, such as HASC, of their
intention to do so, must receive permission, and must pay a tax for the right to do so. Failure to
acknowledge the Hells Angels’ claim over territory would result in war with the Hells Angels.13




12
        The basis for Officer Austin’s testimony includes his experience investigating and
personally observing HASC members at their clubhouse. On many occasions, he saw HAMC
members from other charters visiting the HASC clubhouse. Officer Austin could identify these
individuals as belonging to other charters because they wore HAMC vests that denoted other
charters (such as Fresno).

13
       The basis for Officer Austin’s testimony includes his experience investigating and
personally observing HASC events and members at their clubhouse. He has also reviewed
documents produced by and about the HAMC, including Hell’s Angel: The Life and Times of
Sonny Barger and The Hell’s Angels Motorcycle Club by Sonny Barger and No Angel: My
Harrowing Undercover Journey to the Inner Circle of the Hells Angels by Jay Dobyns.




United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Brandon Austin                    6
        19.    For example, the Hells Angels consider the rival Mongols and Vagos motorcycle
clubs to be enemies of the Hells Angels is because those organizations display a location rocker,
such as “California,” without the permission of the Hells Angels. This has led to a history of
conflict between the Hells Angels and the two other organizations.14

     Please contact me if you have any questions concerning the foregoing.

                                                              Very truly yours,

                                                              DAVID L. ANDERSON
                                                              United States Attorney


                                                                             /s/
                                                              AJAY KRISHNAMURTHY
                                                              KEVIN J. BARRY
                                                              Assistant United States Attorneys




14
        The basis for Officer Austin’s testimony includes his experience investigating and
personally observing HASC events and members at their clubhouse. He has also reviewed
documents produced by and about the HAMC, including Hell’s Angel: The Life and Times of
Sonny Barger and The Hell’s Angels Motorcycle Club by Sonny Barger and No Angel: My
Harrowing Undercover Journey to the Inner Circle of the Hells Angels by Jay Dobyns. In
addition, Officer Austin is familiar with press articles describing conflicts between the HAMC
and rival motorcycle gangs. Examples of those articles are: New York Times: A Biker Shot Dead
is Laid to Rest, and Bloody Turf War Rages On, available at
https://www.nytimes.com/2002/05/05/us/a-biker-shot-dead-is-laid-to-rest-and-a-bloody-turf-war-
rages-on.html (last accessed February 20, 2020) and Reuters, Worst California Biker Feud in
Decade Erupted at Starbucks, available at https://www.reuters.com/article/us-bikers-war/worst-
california-biker-feud-in-decade-erupted-at-starbucks-idUSTRE79P5BG20111026 (last accessed
February 20, 2020).


United States v. Nelson, et al., CR 17-0533 EMC – Expert Notice of Brandon Austin                 7
